Citation Nr: 1624808	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Parkinson's disease, as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a hearing before the undersigned in April 2016.  A transcript is of record. 


FINDING OF FACT

The Veteran set foot in the Republic of Vietnam during the Vietnam War era and he has been diagnosed as having Parkinson's disease.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for Parkinson's disease.  Specifically, he asserts that his Parkinson's disease resulted from herbicide exposure as a result of his physical presence in Vietnam and while serving at Korat Royal Thai Air Force Base.  For the reasons below, the Board finds service connection is warranted.  

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Certain diseases associated with exposure to herbicide agents, including Parkinson's disease, will be presumed to have been incurred in service even if there is no evidence of the disease in service, provided that such exposure is established.  38 C.F.R. § 3.309(e).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Korat and Takhli RTAFB. See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).  VA has identified specific military occupational specialties including: security policeman, security patrol dog handler and member of a security police squadron, whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.
VA has not extended the same special consideration to all service members who had contact with an air base perimeter.  Those with periodic or occasional contact with the perimeter, but whose duty stations were not located there, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence). Thus, the evidence must show that the Veteran's duties placed him on or near the base perimeter for a significant period of time.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Post-service medical treatment records show that the Veteran was diagnosed with Parkinson's disease in May 2008.  Therefore, the first requirement for service connection for the Veteran's claim, the existence of a current disability, is met.

The Veteran asserts that he is entitled to service connection for Parkinson's disease due to herbicide exposure.  His service personnel records show that he was a life support systems specialist responsible for the care and maintenance of pilot's life-saving equipment and stationed at the Korat, Thailand Airbase in November 1968.  He reported at his April 2016 hearing that while at that duty location, he would jog the perimeter in the mornings for exercise.  He noted that that the perimeter area where he jogged was cleared jungle and he that did not know at that time that the area was cleared through the use of herbicides.  He also reported that he would go near the fence to recover items dropped from aerial missions.  

At his April 2016 hearing, the Veteran also reported that he was sent to Kadena Air Force Base in Okinawa for training.  He noted that on his return flight from that training, the aircraft he was flying in stopped over at Tan Son Nhut Air Base in Vietnam and that during that stopover he departed the plane and entered the terminal.  

The Veteran also reported that he was assigned to Ubon Royal Thai Air Force Base from February 1969 to March 1969.  While serving at that location, the Veteran reported being in very close proximity to herbicides that were sprayed to clear land close to his living space.  He reported that the herbicides would enter his living space on several occasions, noting it was almost a fog.  

The Veteran submitted an April 2012 buddy statement from his commanding officer regarding his presence in Vietnam and his claim for service connection.  His commander confirmed that he sent the Veteran to Kadena Air Force Base for training and also confirmed that the Veteran landed at Tan Son Nhut Air Base in Vietnam.  He noted that the Veteran had to change planes and was physically on the ground in Vietnam for a period of time.  His commanding officer also confirmed the Veteran's presence at Ubon Royal Thai Air Force Base.  

An April 2013 VA memorandum detailed the efforts made by the VA to secure records showing the Veteran was physically present in Vietnam and the conclusion that the records were unavailable.  Also noted was the fact that the Veteran served at Korat Royal Thai Air Force Base.  Ultimately, the memorandum's author concluded that based on the information and a thorough review of the Veteran's claim file, there was no documented proof that the Veteran was exposed to herbicides in Thailand or Vietnam.  

Despite the foregoing memorandum, the Board finds the April 2012 buddy statement from the Veteran's commanding officer as well as his April 2016 lay testimony is relevant, credible, and highly probative evidence that the Veteran was physically in Vietnam on his return flight from Kadena Air Force Base.  Based on that fact, the Veteran is entitled to the presumption of herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Accordingly, in light of the Board's determination that the Veteran set foot in Vietnam during the requisite period, he is presumed to have been exposed to herbicides and there is no affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has a current diagnosis of Parkinson's disease.  Accordingly, service connection for Parkinson's disease as presumptively due to herbicides exposure is warranted.  Id.  


ORDER

Entitlement to service connection Parkinson's disease, as due to exposure to herbicides, is granted.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


